       Case 8:19-cv-02365-DOC-JDE Document 8 Filed 12/23/19 Page 1 of 1 Page ID #:60
AO 120(Rev.08/
             10)

                            Mail Stop 8                                              REPORT ON THE
TO:
         Director of the U.S. Patent and Trademark Office                    FILING OR DETERMINATION OF AN
                           P.O. Box 1450                                     ACTION REGARDING A PATENT OR
                    Alexandria, VA 22313-1450                                          TRADEMARK

                 In Compliance with 35U.S.
                                         C.§290and/or 15U.
                                                         S.C.§1116you are herebyadvised that a court action has been
         filed in the U.
                       S.District Court                 Ý»²¬®
                                                            ¿´Ü ·
                                                                -¬®
                                                                  ·½¬± ºÝ  ¿´·
                                                                             º±®²·
                                                                                 ¿                          on the following
      G Trademarks or     G
                          ì Patents.   ( G the patent action involves 35U.
                                                                         S.C.§292.
                                                                                 ):

DOCKETNO.                    DATEFILED                      U.
                                                             S.DISTRICTCOURT
             ï                         ï
                                       îñç
                                         ñîð
                                           ïç                                     Ý»
                                                                                   ²¬®
                                                                                     ¿´Ü·
                                                                                        -¬
                                                                                         ®·
                                                                                          ½¬±
                                                                                            ºÝ¿
                                                                                              ´·
                                                                                               º±
                                                                                                ®²·
                                                                                                  ¿
PLAINTIFF                                                           DEFENDANT
 ØÇÐÛÎÌÛÈÌÌ
          ÛÝØÒÑÔ
               ÑÙ×
                 ÛÍô
                   ÔÔÝ                                               ÝÑÑÔÐßÜÌ
                                                                            ÛÝØÒÑÔ
                                                                                 ÑÙ×
                                                                                   ÛÍô
                                                                                     ×ÒÝò¿
                                                                                         ²¼ÜÑÛÍï
                                                                                               óïð
                                                                                                 ô
                                                                     ·
                                                                     ²½´
                                                                       «-·
                                                                         ª»
                                                                          ô


      PATENTOR                    DATEOF PATENT
                                                                              HOLDER OF PATENTOR TRADEM ARK
    TRADEM ARK NO.                OR TRADEM ARK
1 é
  ôïï
    íôè
      ðï                               9/26/2006              ØÇÐÛÎÌÛÈÌÌ
                                                                       ÛÝØÒÑÔ
                                                                            ÑÙ×
                                                                              ÛÍô
                                                                                ÔÔÝ

2

3

4

5


                            In the above— entitled case,the followingpatent(s)/trademark(s)have been included:
DATEINCLUDED                 INCLUDED BY
                                                   G Amendment         G Answer          G Cross Bill       G     Other Pleading
      PATENTOR                    DATEOF PATENT
                                                                              HOLDER OF PATENTOR TRADEM ARK
    TRADEM ARK NO.                OR TRADEM ARK
1

2

3

4

5


                 In the above— entitled case,the followingdecision has been rendered or j
                                                                                        udgement issued:
DECISION/JUDGEM ENT




CLERK                                                (BY)DEPUTY CLERK                                            DATE



Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy
